Citation Nr: 1537559	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-10 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for a right knee disability, in excess of 10 percent.  

2.  Entitlement to an initial disability rating for dermatitis, in excess of 0 percent prior to July 2, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Houston, Texas, currently has jurisdiction over the Veteran's claims folder.  

In May 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.  

In May 2012 and March 2014, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's right knee disorder is not manifested by flexion of the knee limited to 30 degrees or extension of the knee limited to 10 degrees even taking into account her complaints of pain; at least slight recurrent subluxation or lateral instability; ankylosis; a dislocated semilunar cartilage; impairment of the tibia and fibula; or Genu recurvatum at any time during the pendency of the appeal.

2.  Prior to July 2, 2009, the most probative evidence of record shows that the Veteran's dermatitis covered 2 percent of her entire body and that none of the exposed areas were affected, with no indication of systemic therapy.  

3.  Since July 2, 2009, the most probative evidence of record shows that the Veteran's dermatitis covers less than 20 percent of her entire body, and no exposed areas, with no indication of systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disorder have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for higher evaluations for dermatitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.27 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for a right knee disorder and dermatitis.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to these issues has been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the undersigned asked questions to ascertain the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for increased ratings.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service VA and private treatment records in substantial compliance with the Board remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The record also contains written statements from the Veteran, her mother, father and spouse are also of record, as is a transcript of her testimony at the May 2011 Board hearing.  

The claimant was provided with VA examinations in November 2006, July 2009 and March 2012 which the Board finds must be adequate for rating purposes because the Veteran failed to show for her post-remand VA examinations that were scheduled in June 2014.  See 38 C.F.R. § 38 C.F.R. § 3.655 (2015); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with her claims, she must cooperate with VA's efforts to assist her.).  

Thus, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and her representative assert that the claimant's right knee disorder and dermatitis are more severe than the current ratings reflect and higher evaluations are warranted.  

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Right Knee

The Veteran's right knee disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  And, flexion of the knee limited to 15 degrees warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  And, extension of the knee limited to 30 degrees warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disorder includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disorder includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).

As to higher and/or separate compensable ratings under Diagnostic Code 5260 and 5261, the Board notes that, at its worst, the record shows that the range of motion of the right knee after taking into account the Veteran's pain as well as after repetition is to no less than 5 to 110 degrees.  See VA examination dated in May 2012.  The Board notes that the range of motion of the Veteran's right knee was 0 to 140 degrees taking into account her pain as well as after repetition at both the November 2006 and the July 2009 VA examinations.  All the VA examinations also documents the Veteran's subjective complaints of right knee pain, stiffness, weekly flare-ups, giving way and episodes of locking, as well as objective evidence of right knee crepitus.  

In addition, the Board notes that treatment records periodically document the Veteran's complaints and/or treatment for right knee pain.  However, nothing in these treatment records show her adverse symptomatology to be worse than what was reported at the above VA examinations except to note that she had right knee tenderness, effusion, swelling, and crepitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); see also VA and private treatment records dated in June 2008, January 2009 and June 2011.

As to an increased rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca, supra, and Mitchell, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees because at its worst it is to 110 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.  

As to an increased rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca, supra, and Mitchell, supra, the Veteran's functional losses do not equate to the criteria required for a 10 percent rating because extension of the knee is not limited to 10 degrees because at its worst it is to 5 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca, supra, and Mitchell, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261 because flexion of the right knee is not limited to at least 45 degrees because at its worst it is 110 degrees and because extension of the knee is not limited to at least 10 degrees because at its worst it is 5 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Therefore, because the most probative evidence of record shows that the Veteran's right knee disorder is not manifested by flexion limited to 30 degrees or extension limited to 10 degrees, the Board finds that the criteria for an increased, 20 percent, rating, or for separate 10 percent ratings is not warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

In reaching the above conclusion, the Board had not overlooked the fact that a May 2008 VA magnetic resonance imaging evaluation (MRI) showed an impression of moderate-severe right patellar chondromalacia and a January 2009 VA treatment record shows a diagnosis of moderate patellar chondromalacia.  However, as explained above, the criteria for an increased, 20 percent, rating under Diagnostic Code 5260 requires limitation of flexion to 30 degrees, or extension limited to 15 degrees under Diagnostic Code 5261.  Likewise, although there is evidence of limitation of both flexion and extension in the right knee, it not to a degree to warrant a compensable rating for both, and to thus warrant separate ratings pursuant to VAOPGCPREC 9-2004.  Therefore, the Board finds that the mere fact that VA examiners used the terms "moderate" and "moderate-severe" in describing the Veteran's right knee disorder is not controlling when, as in the current appeal, it was also reported that the appellant does not have right knee limitation of flexion or extension to a compensable degree under the applicable diagnostic criteria.  See 38 C.F.R. §§ 4.2, 4.6.

As to a an increase and/or separate rating under Diagnostic Code 5257, at the November 2007 VA examination, while the Veteran complained of intermittent knee locking, the her anterior and posterior drawer sign were negative bilaterally.  Similarly, at the July 2009 VA examination while the Veteran complained that her knee gave way, she also denied any instability and on examination it was opined that there was no instability.  Likewise, at the May 2012 VA examination it was opined that there was no knee instability.  Lastly, the Board again notes that while treatment records periodically document the Veteran's complaints and treatment for right knee problems, nothing in these records show her knee stability to be worse than was reported by the above three VA examiners.  See Colvin, supra.  Therefore, because the most probative evidence of record shows that the Veteran's right knee disorder is not manifested by any recurrent subluxation or lateral instability, much less at least slight recurrent subluxation or lateral instability, the Board finds that the criteria for an increased, 20 percent, rating, or for separate 10 percent ratings is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The Board will next consider whether the Veteran is entitled to an increased rating under one of the other criteria used for rating knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

As to an increased rating under Diagnostic Code 5256 for ankylosis, the Board notes that while the range of motion of the right knee was restricted at the Veteran's most recent VA examination in May 2012, the record on appeal never shows it being ankylosed.  In fact, the July 2009 VA examiner specifically determined that the right knee was not ankylosed.  In the absence of ankylosis, the Board may not rate her service-connected right knee disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an increased rating is not warranted for the Veteran's service-connected right knee disorder under Diagnostic Code 5256.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to an increased rating under Diagnostic Code 5259 for removal of the semilunar cartilage when symptomatic and under Diagnostic Code 5263 for Genu recurvatum, the Board notes that the disability rating already assigned the Veteran's service-connected right knee disorder meets the maximum rating possible under these code sections.  Therefore, increased ratings under these Diagnostic Codes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to an increased rating under Diagnostic Code 5258 for dislocated semilunar cartilage and/or under Diagnostic Code 5262 for impairment of the tibia and fibula, the Board notes that the record on appeal is negative for either adverse symptomatology.  In fact, the May 2012 VA examiner specifically reported that the Veteran did not have any tibial and/or fibular impairment and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Similarly, the Board notes that the right knee X-rays taken at the November 2006, July 2009 and May 2012 VA examinations are uniformly negative for showing impairment of the tibia and fibula.  Id.  Therefore, the Board finds that increased ratings under Diagnostic Code 5258 and Diagnostic Code 5262 must also be denied.  See Butts, supra.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Dermatitis

The Veteran's dermatitis is rated as noncompensable prior to July 2, 2007, and as 10 percent disabling since, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed her claim in October 2006.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 0 percent disability is assigned if dermatitis involves less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and with no more than topical therapy required during the past 12-month period.  Dermatitis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis that involves at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period, is rated 20 percent disabling.  

Prior to July 2, 2009

The Board finds that VA and private treatment records prior to July 2, 2009, as well as the November 2006 VA examination show that the Veteran's dermatitis was intermittent with hyperpigmented plaques noted on the arms and legs and erythematous scaly patches on the bilateral axillae.  Moreover, the November 2006 VA examiner noted that the diagnosed dermatitis involved 2 percent of her total body surface area and none of her exposed body surface area.  Additionally, there was no evidence of systemic therapy during this period.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's dermatitis symptoms did not equate to the criteria required for at least a 10 percent rating at any time prior to July 2, 2009, because it show the dermatis did not affect any exposed areas, involved less than 5 percent of her entire body, and there was no objective evidence showing she required systemic therapy at any time during this period.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118.  Fenderson, supra.

In reaching the above conclusion, the Board had not overlooked the photographs the Veteran submitted in August 2007, which show a dark rash on the Veteran's upper arms and lower legs.  Nor has the Board overlooked the Veteran's, her parents', and husband's written statements as well as her testimony at the May 2011 Board hearing, that her rash intermittently flared-up, was painful, itching, and caused scarring.  The Board has also considered her testimony that her dermatitis affected 80 percent of her upper arms, 50 percent of her upper legs, and 5 percent of her torso.  However, the objective medical evidence prior to July 2, 2009, at no time indicates that her dermatitis affected exposed areas at all or covered at least 5 percent of her entire body, nor was there evidence of any systemic therapy during this period.  Therefore, the Board finds that the most probative evidence of record shows that her symptoms did not equate to the criteria required for a 10 percent rating under Diagnostic Code 7806.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118; See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Since July 2, 2009

The Board finds that the July 2009 and May 2012 VA examinations show that the Veteran's dermatitis did not affect any exposed areas and involved less than 20 percent of her entire body during this period.  Despite her May 2011 testimony that she uses steroid therapy at least one month per year, there is no objective evidence of systemic therapy during this period, and the July 2009 VA examiner noted that the diagnosed dermatitis involved more than 5 percent and less than 20 percent of her total body surface area and none of her exposed body surface area.  The May 2012 VA examiner determined that her dermatitis involved less than 5 percent of her total body surface and none of her exposed areas.  While she consistently used topical corticosteroids during this period, there remains no evidence of corticosteroid or immuno-suppressive treatment.  Both examiners opined that the Veteran's dermatitis had no functional impact on her ability to work.  Her dermatitis symptoms do not equate to the criteria required for a 20 percent rating since July 2, 2009, as they do affect at least 20 percent of the entire body or at least 20 percent of the exposed areas, nor is there evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period at any time during this period.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.118.  Fenderson, supra.

Therefore, because the most probative evidence of record shows that, since July 2, 2009, the Veteran's dermatitis is not manifested by symptoms that affect at least 20 percent of the entire body or at least 20 percent of the exposed areas, nor is there evidence of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period, the Board finds that, since July 2, 2009, the criteria for an increased, 20 percent, rating, is not warranted under Diagnostic Codes 7806.  38 C.F.R. § 4.118, at any time during this period.  Fenderson, supra; See also Owens, supra; Black, supra.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected right knee and dermatitis with the established criteria shows that the rating criteria reasonably describe her disabilities levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between her service-connected disabilities.  As such, the Board finds that even taking into account Johnson these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements and the Veteran's testimony found in the record.  In this regard, the Veteran is credible to report on what she sees and feels such as pain and lost motion and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for increased ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that her right knee disorder and/or dermatitis prevents her from obtaining and/or maintaining employment, nor has the issue been otherwise raised by the record.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the 

most probative evidence of record is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating greater than 10 percent for a right knee disorder is denied at all times during the pendency of the appeal.


Entitlement to higher initial ratings for dermatitis is denied at all times during the pendency of the appeal.


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


